April 21, 2006


Mr. J. W. Dyer
J.W. Dyer & Associates
3700 N. Tenth Street, Suite 105
McAllen, TX 78501
Mr. Ricardo J. Navarro
Denton, Navarro, Rocha & Bernal, P.C.
701 East Harrison, Ste. 100
Harlingen, TX 78550

RE:   Case Number:  05-0926
      Court of Appeals Number:  13-03-00375-CV
      Trial Court Number:  C-1379-03-B

Style:      VICTORIA PALMS RESORT, INC.
      v.
      CITY OF DONNA, TEXAS

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced-cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Omar       |
|   |Guerrero       |
|   |Ms. Cathy      |
|   |Wilborn        |